Citation Nr: 0637867	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1965 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), that denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder. 

In August 2006, the veteran appeared at the RO for a Video 
Conference hearing before the undersigned Acting Veterans Law 
Judge in Washington, DC.  The transcript of that hearing has 
been associated with the claims file.  The case is now ready 
for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran served in the U.S. Navy on active duty in the 
Republic of Vietnam during the Vietnam War.  He has claimed 
that he was exposed to various stressors during his period of 
service, including the constant exposure to sniper fire while 
loading and unloading ships and barges.  

VA psychiatric examination dated in May 2003 documents the 
diagnosis of post-traumatic stress disorder.  One of the 
stressors supporting the diagnosis was the veteran's constant 
exposure to sniper fire while serving in Vietnam.  None of 
the stressors alleged by the veteran, including exposure to 
sniper fire, have been verified.  Rather, the RO determined 
that the veteran's descriptions of events lacked the 
specificity for submission for such verification.  It is on 
that basis that the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder has been 
denied.  

At his August 2006 hearing before the Board, the veteran 
provided a detailed narrative concerning a sniper incident 
during his period of service in Vietnam.  The veteran 
specifically identified by name a fellow sailor in his unit 
who was working in the same area as the veteran when he 
allegedly was shot in the leg by sniper fire.  The veteran 
not only provided the name of the fellow sailor, but noted 
that the date of the incident was between December 1966 and 
April 1967.  The veteran's representative subsequently 
submitted a statement indicating that the veteran had been in 
contact with the wounded sailor described at the hearing, and 
would attempt to obtain a statement concerning the sniper 
incident from that fellow sailor.  No statement has been 
submitted thus far.  

Because this sniper incident was not described until the 
veteran's August 2006 Board hearing, no attempt has been made 
to verify the authenticity of the veteran's specific claims 
pertaining to this alleged stressor.  The VA is not bound to 
accept the veteran's uncorroborated accounts of alleged 
stressors during service, nor is the VA required to accept 
unsubstantiated opinions that the alleged post-traumatic 
stress disorder had its origin in service.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  However, an attempt to 
obtain verification of the veteran's stressful incident must 
be made.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If the alleged stressful incidents can be corroborated, the 
prospect would arise for the grant of service connection for 
post-traumatic stress disorder, since, as noted above, 
constant exposure to sniper fire is one of the stressors that 
led to the diagnosis of post-traumatic stress disorder.  The 
Board is aware that there is a general limitation of a two 
month parameter of time for the verification of an alleged 
stressor.  Given that the actual name and unit of the other 
sailor allegedly involved has been identified, however, and 
that there is the possibility that the veteran may be able to 
obtain additional information pertaining to the incident, the 
Board finds that an effort should be made to verify the 
alleged sniper incident described by the veteran.  

Accordingly, the case is REMANDED to the RO through the AMC 
for the following development:

1.  The AMC should request from the 
veteran a statement containing as much 
detail as possible regarding the claimed 
stressor incident in which a fellow 
sailor in his unit, identified as R.C., 
was shot by a sniper at some point 
between December 1966 and April 1967.  He 
should be asked to provide any statements 
that he may have received from R.C., and 
to provide any more specific details of 
the claimed stressful incident during 
service, such as dates, places, detailed 
descriptions of events, duty assignments, 
and names and other identifying 
information concerning R.C., and any 
other individuals involved in the event.  
He should be told that the information is 
necessary and crucial to obtain 
supportive evidence of the claimed 
stressful event.

2.  Regardless of the response from the 
veteran, the AMC should review the claims 
file, including the Board hearing 
transcript, and provide a description of 
the veteran's claimed stressor, in as 
much detail as possible, and then submit 
the information, along with any needed 
documentation and a copy of the veteran's 
service personnel records, to the U. S. 
Army and Joint Services Records Research 
Center (JSRRC) (formerly USASCURR), 
located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802, and request verification of 
the claimed in-service stressor.  Any 
additional sources of confirmation of the 
veteran's claimed stressors should also 
be obtained.  The response from JSRRC 
should be associated with the claims 
file.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the veteran's claim.  If any 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case, which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issue on appeal.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AMC.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
ANTHONY J. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


